Citation Nr: 0315725	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served with the Merchant Marines during World War 
II.  The veteran served on active duty from February 1942 to 
May 1943, June 1944 to August 1944, September 1944 to January 
1945, and February 1945 to May 1945.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  In a May 2003 rating action 
the RO granted service connection for perforation of the left 
tympanic membrane and assigned a non-compensable rating.  
This action represents a complete grant of the benefit 
sought.  Thus, the issue of service connection for 
perforation of the left tympanic membrane is not before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss is not of service origin and is 
not related to any incident of service.

2.  Tinnitus is not of service origin and is not related to 
any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.7, 3.303, 3.307, 
3.309, 3.385 (2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.7, 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  Also, in a May 2003 notice letter, and in the May 2003 
supplemental statement of the case, the RO notified the 
appellant of VCAA provisions and what records the VA would 
obtain.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002). 
The record shows that the RO has obtained all available 
pertinent evidence.  The veteran has also been furnished a VA 
examination and a hearing at the RO and before the Board.  

The Public Health Service has not furnished any of the 
veteran's service medical records.  However, the veteran has 
indicated that the only pertinent treatment he received was 
at a clinic in Scotland in 1942 for his perforated left 
eardrum.  As indicated service connection has been granted 
for this disorder based upon the acoustic trauma as reported 
by the veteran.  As such the Board is satisfied that 
additional development in this area is unnecessary.  
Accordingly, the Board finds that the VA has satisfied and 
met provisions of the VCAA.  .

I. Factual Background

The veteran's certificate of release or discharge from active 
duty, DD Form 214, shows that he received the Atlantic War 
Zone Bar, Merchant Marine Combat Bar and Merchant Marine 
Defense Bar.  That document lists several vessels on which 
the veteran served, including the West Gotonska, from 
February 1942 to May 1943.

In response to a request from the RO the Public Health 
Service in September 1997 provided a list of all Public 
Health facilities.  A facility in Scotland during WW II was 
not included.

The veteran's original application for compensation benefits 
was received in April 1997.  Under inservice medical 
treatment he indicated that he was treated in July 1942 at a 
clinic in Scotland for his eardrum.

Private treatment records between 1991 and 1994 include 
progress notes from January 1991 showing complaints of 
bilateral tinnitus for ten years associated with hearing 
loss.  The January 1991 progress notes indicate that the 
audiological evaluation showed bilateral sensorineural 
deafness.

The veteran underwent VA audiology examination in July 1997.  
At that time, the veteran reported a long-standing hearing 
loss that was getting worse in recent years, with increasing 
difficulty understanding speech.  He reported a history of a 
perforated tympanic membrane of the right ear following 
firing a three-inch anti-aircraft gun while in the Merchant 
Marines.  He reported working for a little while in a 
shipyard as a civilian and denied any familial history of 
hearing loss.  He reported having periodic tinnitus of the 
left ear, which was a high pitched ringing of mild severity.  
He did not know the date or circumstance of onset.  

The audiometric testing conducted at this examination 
revealed pure tone thresholds of 15, 30, 50, 70 and 70 
decibels in his right ear, and of 20, 40, 60, 65 and 70 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  Average right ear threshold was 55 
and average left ear threshold was 58.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear, and 84 percent in the left ear.  The summary of 
findings was (1) right ear: moderate/moderately severe 
sensorineural hearing loss characterized by ski slope 
configuration, and (2) left ear: moderately severe 
sensorineural loss characterized by a ski slope 
configuration.

The veteran underwent VA examination for ear disease in July 
1997.  The veteran reported that he had had a punctured 
eardrum of the left ear while in service.  He complained of 
hearing loss.  He did not wear a hearing aide or use 
eardrops.  After examination the impression was normal ear 
examination.

The veteran testified during a January 1998 hearing at the RO 
regarding his hearing loss and tinnitus.  He testified that 
he was exposed to gunfire while on a merchant ship and was 
then treated in Scotland for a punctured eardrum.  He 
testified that he had bilateral hearing loss and tinnitus as 
a result.

During a February 1999 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
while on a ship in a convoy in July 1942, a three-inch gun 
was fired while directly over his head, causing acoustic 
trauma.  The veteran testified that the acoustic trauma 
incident occurred while serving on the vessel West Gotomska, 
which did not have a sick bay.  He testified that he then 
immediately lost his hearing and had a headache, and had 
ringing for three days.  He testified that he was later 
treated in Scotland at a clinic where he was told he had a 
perforated eardrum, and that he would have loss of hearing 
due to thickening of the scar tissue on the eardrum.  He 
testified that he had ringing off and on since then.  He 
stated that he had no post-service exposure to acoustic 
trauma, and that he first had treatment in 1991 at Tulane 
Medical after his wife noticed he was having trouble hearing.  
He testified that he was told then that his problems were 
probably related to the inservice acoustic trauma.  

The veteran underwent VA audiology examination in November 
1999.  At that time he complained of hearing loss and 
occasional tinnitus in the left ear since 1942 following an 
incident of acoustic trauma during firing of anti-aircraft 
guns.  He reported having little occupational noise exposure 
after service.  He reported initially experiencing a high 
pitched ringing for three days in 1942, and since then 
periodic high-pitched ringing in the left ear.  

The audiometric testing conducted at this examination 
confirmed the presence of bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.  The diagnosis summary of results included 
moderately severe sensorineural hearing loss of the left ear.  
The examiner opined that without the discharge audiology 
record, it was not possible to state whether hearing loss 
documented only since 1991 at age 70 was due to noise 
exposure/acoustic trauma during service (at age 22-25), noise 
exposure after service, advancing age, or some other cause.  

During a November 1999 VA examination for ear disease, the 
veteran reported having symptoms after an anti-aircraft gun 
went off next to his head in July 1942.  He noted immediate 
tinnitus and he could not hear for three days.  He later was 
treated at a clinic in Scotland and was told he had a 
perforated eardrum on the left side.  The examination report 
stated that no other old medical records were available for 
review.  After examination the diagnosis was (1) 
sensorineural hearing loss, which is likely secondary to 
acoustic trauma, sustained in military service, and (2) 
healed tympanic membrane perforation on the left side.  The 
examiner noted that there was no conductive component to the 
veteran's hearing loss that would suggest any long-term 
sequelae from the perforation.

During a May 2002 VA audiology examination the veteran 
complained of hearing loss and occasional tinnitus in the 
left ear since 1942 following an acoustic trauma incident.  
The audiometric testing conducted at this examination 
revealed pure tone thresholds of 30, 45, 65, 70 and 70 
decibels in his right ear, and of 25, 45, 65, 70 and 70 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  Average right ear threshold was 63 
and average left ear threshold was 63.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear, and 68 percent in the left ear.  The diagnosis was 
moderately severe sensorineural hearing loss from 500 to 8000 
Hz. 

During a May 2002 VA examination for ear disease the veteran 
reported that during service he was told he had perforated 
eardrum of the left ear.  After examination the impression 
were right ear negative, and left ear, old healed scar, left 
tympanic membrane.

During a November 2002 VA audiology examination the veteran 
complained of difficulty hearing in the left ear for about 60 
years, and of intermittent tinnitus.  He reported having a 
perforated eardrum in the right ear immediately following 
artillery percussion in 1942.  The report noted that the 
veteran reported no occupational or recreational noise 
exposure was reported.  The audiometric testing conducted at 
this examination revealed pure tone thresholds of 30, 50, 65, 
70 and 70 decibels in his right ear, and of 25, 45, 70, 70 
and 70 decibels in his left ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hz, respectively.  Average right ear threshold was 
64 and average left ear threshold was 64.  Speech audiometry 
revealed speech recognition ability of 74 percent in the 
right ear, and 74 percent in the left ear.  The diagnosis was 
right ear: pure-tone testing revealed a sensorineural hearing 
loss sloping from mild at 500 Hz to severe at 6000 Hz, and 
left ear: pure-tone testing revealed a sensorineural hearing 
loss sloping from mild at 1000 Hz to severe at 6000 Hz.

During a January 2003 VA examination for ear disease the 
examiner summarized his review of the entire medical record 
regarding the veteran's claimed bilateral hearing loss.  In 
commenting on the November 1999 VA examination for ear 
disease, the present examiner noted that the November 1999 
examiner had no access to the veteran's medical records 
during that examination.  

The report of the January 2003 VA examination for ear disease 
contains a discussion in which the examiner noted the 
following.  The veteran stated in January 1998 that his 
hearing loss was noted 10 years before.  Private records of 
audiology from 1991 to 1994 showed no evidence of clinical 
ear or hearing abnormality.  There was a history of hearing 
loss in the family, and the veteran had noted his bilateral 
hearing loss at about the same age as his sister, who started 
losing her hearing when in her late 70s.  An audiogram in 
1991 showed no conductive component to the veteran's hearing 
loss that would suggest any long-term sequelae from the 
perforation.  There was no connection between a thickened 
left eardrum and a bilateral sensorineural (nonconductive) 
hearing loss, first noted at age 70.  In sum, the examiner 
opined that the veteran suffered from and had had treatment 
for peripheral vascular disease as shown by symptoms of 
dizziness, lightheadedness, related to arteriosclerosis and 
was treated successfully with vasodilators.  The examiner 
noted research showing that patients with a history of 
cardiovascular disease had a 54% more likelihood of having 
impaired cochlear function than those with healthy hearts.  

On the basis of the foregoing, the examiner concluded that 
the veteran did not have conductive hearing loss.  He had 
bilateral sensorineural hearing loss first noted by him 10 
years before the present examination, which could not be 
related to minor injury to the left tympanic membrane in 
1942.  The examiner opined that the bilateral sensorineural 
hearing loss was directly related to the veteran's peripheral 
vascular disease (atherosclerosis), and the condition was 
permanent, stable, and may be treated with vasodilators, but 
not hearing aids.

During an April 2003 VA examination for ear disease the 
examiner indicated that he was requested to provide an 
opinion regarding whether the veteran's tinnitus was related 
to service.  The examiner summarized the medical background 
surrounding the etiology of tinnitus in general.  The 
examiner noted that the veteran's hearing loss was mostly 
neural with little or no conductive loss, and noted that a 
coincidental age-related sensorineural impairment frequently 
accompanies the condition of the inner ear that results in 
tinnitus.  

The examiner provided a summary of his review of the medical 
history associated with the veteran's tinnitus, noting in 
conclusion that the veteran had had one brief one-half hour 
exposure to loud noise of guns in 1942.  He had no complaints 
or symptoms of tinnitus until 1991, even after working as a 
marine surveyor after discharge with exposure to ship yard 
noise.  The examiner noted that the tinnitus was intermittent 
and responded to vasodilators as does also his vertigo - 
another symptom of arteriosclerosis.  

The examiner concluded that the veteran's symptoms of vertigo 
and tinnitus were directly related to otosclerosis, noting 
the need for a hearing aid by the veteran and his sister at 
about the same age of 82 years.  The examiner also opined 
that the veteran's tinnitus was not related directly or 
indirectly to excessive firing noise lasting one-half hour in 
1942, but rather was directly related to arteriosclerosis and 
advancing age.
 
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155 (1993).

To summarize, the veteran has indicated he was exposed to 
acoustic trauma while serving as a merchant marine onboard a 
vessel.  The Board finds this history credible and consistent 
with his military specialty.

In this regard, the most recent medical evidence of record 
shows that the appellant does currently have tinnitus and 
bilateral hearing loss as defined by VA standards as set 
forth in 38 C.F.R. § 3.385.  

The veteran's statements and testimony describing his 
acoustic trauma or noise exposure and bilateral ear problems 
are considered to be competent evidence. However, although 
the veteran's testimony describing his noise exposure during 
service is considered to be competent evidence as to whether 
the incident involving the firing of a three-inch gun 
occurred, this fact, in and of itself, is insufficient to 
establish service connection.  

The evidence also must show that the veteran currently has a 
chronic bilateral hearing loss as defined by 38 C.F.R. § 
3.385, and/or tinnitus, and that these disorders were caused 
by the inservice acoustic trauma or noise exposure or some 
other incident of service.  The veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v Derwinski, 2 Vet. App. 
492 (1992).  Medical evidence of a nexus between an in-
service injury or disease and the current disability is 
required.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first medical evidence of bilateral hearing loss or 
tinnitus is shown in January 1991, when the veteran 
complained of bilateral tinnitus for ten years associated 
with hearing loss.  Audiological findings at that time met 
the definition for hearing loss as defined by VA standards as 
set forth in 38 C.F.R. § 3.385.  However, at that time no 
relationship was drawn between either the hearing loss or 
tinnitus, and service.  

The Board notes that the VA examiner in the November 1999 VA 
examination provided a diagnosis of sensorineural hearing 
loss which is likely secondary to acoustic trauma sustained 
in military service.  However, the record shows that medical 
records were not available for review and this opinion was 
made based on a history as related by the veteran. 

The Board notes that a diagnosis based solely on a history as 
related by the veteran, as it relates any current bilateral 
hearing loss to service, constitutes no more than a 
transcription of a lay history, and therefore is not thereby 
transformed into competent medical evidence of a relationship 
between service and bilateral hearing loss; See Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  See also LeShore v. Brown 8 Vet. 
App. 406 (1995).  

Additionally, the VA examiner in January and April 2003 
specifically rendered an opinion that there was no 
relationship between the development of the veteran's hearing 
loss or tinnitus, and service.  Rather, that examiner gave a 
well-reasoned opinion that the sensorineural hearing loss and 
tinnitus were directly related to the veteran's 
arteriosclerosis, and in the case of the tinnitus, to 
advancing age.  

Those opinions were based on a complete review of the claims 
file as well as examination of the veteran.  These VA 
opinions are clear, concise and thorough and more credible 
that the November 1999 opinion that was rendered on the basis 
of the veteran's unsubstantiated history.  Moreover, with 
respect to the tinnitus claim, there is no conflicting 
opinion.  Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.

Accordingly, the Board finds that service connection is not 
warranted for bilateral hearing loss or tinnitus, and the 
appeal is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

